Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shandley (US 2016/0283200 A1).
As to claim 1, Shandley teaches a computer system for deploying an application between an on-premise server and an off premise server, the computer system comprising:
one or more computer processors (processors);one or more computer readable storage media; computer program instructions (The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, col.7, lines 15-34);
the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors (remote computer system storage media including memory storage devices, col.7, lines 15-34); and 
the computer program instructions including instructions to:
identify a plurality of nodes in a flow of an application deployed on the on premise server (Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application,  col. 8, line 67 – col. 10, line 4; could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 6, lines 4-36);
(Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application, col. 8, line 67 – col. 10, line 4; the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ); and
route a flow execution workload of the application to the plurality of sub flows of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ).

As to claim 17, it is rejected for the same reason as claim 1.

As to claim 2, Shandley teaches the instructions to split the flow of the application further include instructions to:
form a plurality of instances of a sub-flow in the plurality of sub-flows of the application ((the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4  ), wherein:
the instructions to route the flow execution workload of the application further include instructions to route the flow execution workload of the application to the plurality of instances of the sub-flow of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4).


As to claim 3, Shandley teaches comprising instructions to:
monitor performance characteristics of the plurality of sub-flows of the application; and distribute a sub-flow in the plurality of sub-flows from the on-premise server to the off premise server based on a performance characteristic of the sub-flow of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs, claims 1-4).

 As to claim 4, Shandley teaches comprising instructions to:
combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, on the performance characteristics wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 5, Shandley teaches the instructions to rout the flow execution workload further include instructions to:
distribute the sub-flow from the on-premise server to the off-premise server based on a target performance characteristic for the sub-flow (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 6, Shandley teaches the performance characteristic is selected from the group consisting of: latency, throughput, round-trip time, CPU utilization, available bandwidth, and storage requirements (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single,  claims 1-4; Performance thresholds 520 can include static thresholds, such as tuple rates, and can also include any suitable heuristic for measuring performance of a streaming application as a whole or for measuring performance of one or more operators in a streaming application. Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application).

As to claim 7, Shandley teaches the off-premise server is a cloud server, and wherein the application is provided as a service of the cloud server (could specify operator A .

As to claim 8, Shandley teaches comprising instructions to:
establish a secure tunnel for communicating the flow execution workload between the on premise server and the off-premise server (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 9, Shandley teaches a computer-implemented method for deploying an application between an on-premise server and an off-premise server, the method comprising:
identify a plurality of nodes in a flow of an application deployed on the on premise server (could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 6, lines 4-36);
split the flow at the plurality of nodes to form a plurality of sub-flows of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ); and
route a flow execution workload of the application to the plurality of sub flows of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ).

As to claim 10, Shandley teaches splitting the flow of the application further includes:
form a plurality of instances of a sub-flow in the plurality of sub-flows of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of   ), wherein:
the instructions to route the flow execution workload of the application further include instructions to route the flow execution workload of the application to the plurality of instances of the sub-flow of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4).

As to claim 11, Shandley teaches monitor performance characteristics of the plurality of sub-flows of the application; and distribute a sub-flow in the plurality of sub-flows from the on-premise server to the off premise server based on a performance characteristic of the sub-flow of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs, claims 1-4).

As to claim 12, Shandley teaches combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, on the performance characteristics of the two or more sub-flows of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 13, Shandley teaches routing the flow execution workload further includes:
distribute the sub-flow from the on-premise server to the off-premise server based on a target performance characteristic for the sub-flow (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 14,  Shandley teaches wherein the performance characteristic is selected from the group consisting of: latency, throughput, round-trip time, CPU utilization, available wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single,  claims 1-4; Performance thresholds 520 can include static thresholds, such as tuple rates, and can also include any suitable heuristic for measuring performance of a streaming application as a whole or for measuring performance of one or more operators in a streaming application. Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application).

As to claim 15, Shandley teaches the off-premise server is a cloud server, and wherein the application is provided as a service of the cloud server (could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 10, lines 1-16; this allows cloud computing environment 200 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device, col. 6, lines 4-36).

As to claim 16, Shandley teaches establishing a secure tunnel for communicating the flow execution workload between the on-premise server and the off-premise server (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

As to claim 18, Shandley teaches the instructions to split the flow of the application further includes instructions to:
form a plurality of instances of a sub-flow in the plurality of sub-flows of the application ((the streams manager splits the first portion of the streaming application in the selected VM into second   ), wherein:
the instructions to route the flow execution workload of the application further include instructions to route the flow execution workload of the application to the plurality of instances of the sub-flow of the application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4).
monitor performance characteristics of the plurality of sub-flows of the application; and distribute a sub-flow in the plurality of sub-flows from the on-premise server to the off premise server based on a performance characteristic of the sub-flow of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs, claims 1-4).

As to claim 20, Shandley teaches comprising instructions to: combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, on the performance characteristics of the two or more sub-flows of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195